Exhibit 10.2

RETENTION NONQUALIFIEDSTOCK OPTION AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN


THIS RETENTION NONQUALIFIED STOCK OPTION AGREEMENT (the "Option Agreement"),
made as of the grant date set forth on the Notice of Grant of Stock Options and
Option Agreement attached to this Option Agreement (the "Notice") at Oklahoma
City, Oklahoma by and between the participant named on the Notice (the
"Participant") and Chesapeake Energy Corporation (the "Company"):
 


W I T N E S S E T H:


WHEREAS, the Participant is an Employee, and it is important to the Company that
the Participant be encouraged to remain an Employee; and


WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the common stock of the
Company, as hereinafter provided, pursuant to the Chesapeake Energy Corporation
Amended and Restated Long Term Incentive Plan effective as of October 1, 2004,
as amended from time to time (the "Plan").


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Participant and the Company
hereby agree as follows:


1. Grant of Stock Option. The Company hereby grants to the Participant a
nonqualified stock option (the "Stock Option") to purchase all or any part of
the number of shares of its common stock, par value $.01 (the "Stock"), as set
forth on the Notice, under and subject to the terms and conditions of this
Option Agreement and the Plan, which is incorporated herein by reference and
made a part hereof for all purposes and a copy of which has been made available
to the Participant. The purchase price for each share to be purchased hereunder
shall be the option price set forth on the Notice (the "Option Price"). Any
capitalized terms used but not defined in this Option Agreement have the same
meanings given to them in the Plan.


2. Times of Exercise of Stock Option. After, and only after, the conditions of
Section 11 hereof have been satisfied, the Participant shall be eligible to
exercise the Stock Option pursuant to the vesting schedule set forth on the
Notice (the "Vesting Schedule"). If the Participant is employed continuously as
an Employee at all times prior to any of the exer­cisable dates specified on the
Notice (the "Exercisable Dates"), then the Participant shall be entitled,
subject to the applicable provisions of the Plan and this Option Agreement
having been satisfied, to exercise the Stock Option and purchase on or after the
applicable Exercisable Date, on a cumulative basis, the number of shares of
Stock as set forth on the Notice.

 
 
 
 
3. Term of Stock Option. Subject to earlier termination as hereafter provided,
the Stock Option shall expire at the close of business on the expiration date
set forth on the Notice and may not be exercised after such expiration date;
provided, however, in no event shall the term of the Stock Option be longer than
ten years from the Date of Grant.


4. Nontransferability of Stock Option. The Stock Option is not transferable
otherwise than by will or the laws of descent and distribution, and the Stock
Option may be exercised, during the lifetime of the Partici­pant, only by the
Participant. More particularly (but without limiting the generality of the
foregoing), the Stock Option may not be transferred (except as provided above),
assigned, pledged or hypothecated in any way, shall not be assignable by
operation of law and shall not be subject to execution, attachment or similar
process. Any attempted transfer, assign­ment, pledge, hypothecation or other
disposition of, or the levy of execution, attachment or similar process upon,
the Stock Option contrary to the provisions hereof shall be null and void and
without effect, shall give no right to any purported transferee and may, in the
Committee's sole discretion, result in the forfeiture of the Stock Option.


5. Employment. So long as the Participant shall be employed continuously as an
Employee, the Stock Option shall not be affected in any manner that is adverse
to the Participant by any change of duties or position. Nothing in the Plan or
in this Option Agreement shall confer upon the Participant any right to continue
in such employment, or interfere in any way with the right of the Company to
terminate Participant’s employment at any time.  Unless vesting is accelerated
pursuant to the terms of Section 6, unvested Stock Options will be cancelled
upon the Participant’s termination of employment.


6. Acceleration of Otherwise Unexercisable Stock Option on Death, Disability or
Involuntary Termination; Cancellation on Retirement. Stock Options for which the
applicable Exercisable Date(s) have not yet occurred upon Participant’s
termination of employment shall automatically vest if such termination occurs by
reason of (i) Disability, (ii) death, (iii) termination by the Company other
than for Cause, as that term is defined under the then existing employment
agreement between the Participant and the Company, or (iv) termination by the
Participant for Good Reason, as that term is defined under the then existing
employment agreement between the Participant and the Company. Notwithstanding
any provision to the contrary in any agreement between the Participant and the
Company, unvested Stock Options will be cancelled upon the Participant’s
voluntary termination of employment, other than for Good Reason, including by
means of retirement or resignation.

7. Period for Exercise Upon Termination of Employment.  With respect to shares
subject to the Stock Option for which the applicable Exercisable Date(s) has
occurred or for which the Committee has accelerated vesting in accordance with
Section 6, the Participant, or the representative of a deceased Participant,
shall have the right to purchase such shares within twelve months of such date
of termination of employment.

 
 
 
 
8. Method of Exercising Stock Option.


(a)  Procedures for Exercise. The manner of exer­cising the Stock Option shall
be by written or electronic notice to the Secretary of the Company at the time
the Stock Option, or part thereof, is to be exercised, and in any event prior to
the expira­tion of the Stock Option. Such notice shall state the election to
exercise the Stock Option, the number of shares of Stock to be purchased upon
exercise, the form of payment to be used, and if submitted in written form shall
be signed by the person so exercising the Stock Option.


(b)  Form of Payment of Option Price. Payment of the Option Price for shares of
Stock purchased under this Option Agreement shall accompany the Participant's
notice of exercise, together with payment for any applicable withholding taxes.
Payment of the Option Price shall be made (i) in cash or by check, bank draft or
money order payable to the Company; (ii) by tendering, by either actual delivery
of shares or by attestation, shares of Stock acceptable to the Committee having
a Fair Market Value as of the day of exercise equal to the amount of the Option
Price; (iii) by instructing the Company to withhold a number of shares from such
exercise having a Fair Market Value as of the day of exercise equal to the
amount of the Option Price; (iv) a combination of the approaches contained in
clauses (i), (ii) and (iii); or (v) by irrevocably authorizing a broker-dealer
to sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Stock Option and remit to the Company a sufficient portion of
the sale proceeds to pay the entire Option Price and any tax withholding
resulting from such exercise.
 
(c) Further Information. In the event the Stock Option is exercised, pursuant to
the foregoing provisions of this Section 8, by any person other than the
Participant due to the death of the Participant, such notice shall also be
accompanied by appropriate proof of the right of such person to exercise the
Stock Option. The notice so required shall be given by personal delivery to the
Secretary of the Company or by registered or certified mail, addressed to the
Company, Attn: Secretary, at 6100 North Western Avenue, Oklahoma City, Oklahoma
73118, and it shall be deemed to have been given when it is so personally
delivered or when it is deposited in the United States mail in an envelope
addressed to the Company, as aforesaid, properly stamped for delivery as a
regis­tered or certified letter.


9. Acceleration of Stock Option Upon Fundamental Transaction or Change of
Control. In accordance with the terms of the Plan, any unvested Stock Options
subject to this Agreement shall become fully exercisable upon the closing of a
Fundamental Transaction or Change of Control.


10. Participant Misconduct; Compensation Recovery.


(a)           Notwithstanding anything in the Plan or this Agreement to the
contrary, the Committee shall have the authority to determine that in the event
of serious misconduct by the Participant (including violations of employment
agreements, confidentiality or other proprietary matters) or any activity of a
Participant in competition with the business of the Company or any Subsidiary or
Affiliated Entity, the Stock Options may be cancelled, in whole or in part,
whether or not vested. The determination of whether a Participant has engaged in
serious misconduct or any activity in competition with the business of the
Company or any Subsidiary or Affiliated Entity shall be determined by the
Committee in good faith and in its sole discretion. This Section 10 shall have
no effect and be deleted from this Agreement following a Change of Control.
 
 
 
 
(b)           The Award made pursuant to this Agreement is subject to recovery
pursuant to the Company’s compensation recovery policy then in effect. To the
extent required by applicable laws, rules, regulations or securities exchange
listing requirements and the Company’s compensation recovery policy then in
effect, the Company shall have the right, and shall take all actions necessary,
to recover shares of the Company’s common stock received by the Participant
pursuant to the exercise of a Stock Option granted under this Award.


11. Securities Law Restrictions. The Stock Option shall be exercised and Stock
issued only upon compliance with the Securities Act of 1933, as amended (the
"Act"), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant, at the time of exercise and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Stock subject to the Stock
Option are being purchased for investment and not with any present intention to
resell the same and without a view to distribution, and the Participant shall,
upon the request of the Company, execute and deliver to the Company an agreement
to such effect. The Participant acknowledges that any stock certifi­cate
representing Stock purchased under such circum­stances will be issued with a
restricted securities legend.


12. Payment of Withholding Taxes. A Participant must pay the amount of taxes
required to be withheld by law upon the exercise of the Stock Option in cash or
by instructing the Company to withhold a number of shares from such exercise
having a Fair Market Value as of the day of exercise equal to the amount of the
withholding taxes due to the Company.
 
13. Notices. All notices or other communications relating to the Plan and this
Option Agreement as it relates to the Participant shall be in electronic or
written form. If in writing, such notices shall be deemed to have been made (a)
if personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company, or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s or its Affiliated Entity’s records or as otherwise specified pursuant
to and in accordance with the Committee’s applicable administrative procedures.


14. Amendments. This Option Agreement may be amended by a written agreement
signed by the Company and the Participant; provided, that the Committee may
modify the terms of this Option Agreement without the consent of the Participant
in any manner that is not adverse to the Participant.
 
 
 
 


15. Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns, subject to the limitations on transferability of Section
4 and except as may be limited by the Plan and (ii) governed and construed under
the laws of the State of Oklahoma.
 
16. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
 
17. Counterparts; Entire Agreement. This Option Agreement may be accepted by the
required form of acceptance established by the Committee pursuant to the Notice,
which may include deemed acceptance. If execution of the Notice is the required
form of acceptance established by the Committee, then such execution may be in
any number of identical counterparts, each of which shall be deemed an original
for all purposes, but all of which taken together shall form but one agreement.
This Option Agreement, together with the Notice, shall constitute the entire
agreement between the parties.
 
 
 
 
 

 

    Chesapeake Energy Corporation     Notice of Grant of Stock   ID: 73-1395733
    Options and Option Agreement   6100 N. Western Avenue         Oklahoma City,
OK  73118                         <NAME>             Option Number:     
<ADDRESS>      Plan:     LTIP   <ADDRESS>       ID:      


Effective January 29, 2013, you have been granted a Nonqualified Stock Option to
buy <•> shares of Chesapeake Energy Corporation (the Company) stock at $18.97
per share (the “Option Price”). The expiration date of the Stock Option granted
pursuant to this Notice shall be January 29, 2023.


Shares will become fully vested as provided below (the “Vesting Schedule”):
 

  Shares        Exercisable Date    
<•>
January 29, 2016
   
<•>
January 29, 2017
    <•>
January 29, 2018
 

 
Deemed Acceptance. You are required to accept the terms and conditions set forth
in this Notice, the Option Agreement and the Plan, all of which are made a part
of this document, within 90 days following the Grant Date (the “Acceptance
Period”) in order for you to receive the Options granted to you hereunder. If
you wish to decline this grant, you must expressly reject this Notice and the
Option Agreement prior to the end of the Acceptance Period. For your benefit, if
you have not rejected this Notice and the Option Agreement prior to the end of
the Acceptance Period, you will be deemed to have automatically accepted this
grant and all the terms and conditions set forth in this Notice, the Option
Agreement and the Plan. Any capitalized terms used but not defined in this
Notice have the same meanings given to them in the Option Agreement or the Plan.